Citation Nr: 0940158	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  02-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
tension headaches with cervical pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from September 1975 until 
his retirement in September 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This case was previously before the Board in February 2004, 
at which time the Board denied the claim on appeal.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2005, 
the Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  The case was then 
remanded for further development in July 2005.  In July 2007 
the Board again denied the Veteran's claim on appeal.  The 
Veteran appealed the Board's decision to the Court.  In 
August 2008, the Court granted a joint motion of the parties 
and remanded the case to the Board for action consistent with 
the joint motion.  

The Board notes that in February 2004, the Board also 
remanded the issues of entitlement to an initial compensable 
disability rating for residuals of a right knee injury, 
entitlement to an initial compensable disability rating for 
hemorrhoids, and entitlement to an initial compensable 
disability rating for allergic dermatitis.  While the 
instructed development for these issues appears to have been 
completed, these issues remain in remand status as they have 
not been recertified on appeal to the Board.  


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim for entitlement to an 
initial compensable disability rating for tension headaches 
with cervical pain is decided. 

At the outset the Board notes that the August 2008 joint 
motion of the parties submitted to the Court paid particular 
attention to the issue of whether the Veteran's headaches 
were prostrating.  Under Diagnostic Code 8100, the Veteran 
must suffer specified numbers of prostrating headaches in 
order to receive a compensable evaluation for this 
disability.  38 C.F.R. § 4.124a (2009).

The Veteran's most recent VA examination was in May 2006.  At 
that time the Veteran reported that he experienced tension 
headaches approximately 2-3 times per week and that the 
headaches lasted for approximately 2-3 hours.  The examiner 
reported that the Veteran's tension headaches were not 
prostrating enough to result in interference with his 
employment.  The examiner also reported that the Veteran's 
tension headaches did not result in any severe economic 
inadaptability.

Of record is an August 2008 letter from a private physician, 
Dr. W.F.  In his letter, Dr. W.F. stated that he had been 
asked to see the Veteran in July 2008 for a consultation.  
After receiving a general medical and employment history from 
the Veteran and reviewing some VA medical records, Dr. W.F. 
stated that based on the Veteran's self-reported symptoms, it 
was his opinion that the Veteran suffered from several 
prostrating tension headaches per week.  

The information provided by Dr. W.F. describes a rather 
severe increase in the Veteran's disability than that 
reported by the Veteran at his last VA examination.  So, as 
the disability appears to have worsened since the last VA 
examination, the Board finds that the Veteran should be 
afforded another VA examination in order to assess the 
current level of disability resulting from his tension 
headaches with cervical pain.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record.  If the Veteran 
identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

2.	Then, the Veteran should be afforded a 
VA examination by an examiner with the 
appropriate expertise to determine the 
current degree of severity of the 
Veteran's service-connected tension 
headaches with cervical pain.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should determine the 
nature, frequency, and severity of the 
Veteran's headaches.  The examiner 
should specifically determine the 
frequency of any prostrating headaches.  
If the headaches are not found to be 
prostrating, the examiner must provide 
an explanation for such determination.  

The examiner should provide an opinion 
concerning the degree of industrial 
impairment resulting from the service-
connected tension headaches, to include 
whether the disability is productive of 
severe economic inadaptability.

The rational for all opinions expressed 
must be provided.  

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
initial compensable disability rating 
for tension headaches with cervical 
pain.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


